Exhibit 21 ROGERS CORPORATION AND CONSOLIDATED SUBSIDIARIES Subsidiaries of the Registrant Company Percentage of Voting Securities Owned Jurisdiction of Incorporation or Organization Rogers China, Inc. 100% Delaware Rogers L-K Corp. 100% Delaware Rogers Japan Inc. 100% Delaware Rogers Southeast Asia, Inc. 100% Delaware Rogers Taiwan, Inc. 100% Delaware Rogers Korea, Inc 100% Delaware Rogers (China) Investment Co., Ltd. 100% China Rogers Technologies Singapore, Inc. 100% Delaware Rogers Specialty Materials Corporation 100% Delaware Rogers Circuit Materials Incorporated 100% Delaware Rogers Technologies (Suzhou) Co., Ltd. 100% China TL Properties, Inc. 100% Arizona World Properties, Inc. 100% Illinois Rogers Technologies (Barbados) SRL 100% Barbados Rogers B.V.B.A. 100% Belgium Rogers GmbH 100% Germany Rogers (U.K.) Ltd. 100% England Rogers (Shanghai) International Trading Co. Ltd. 100% China Rogers KF, Inc. 100% Delaware Rogers Korea, Inc. 100% Korea Rogers Luxembourg Sarl 100% Luxembourg Rogers Benelux Sarl 100% Luxembourg Rogers Worldwide LLC 100% Delaware Rogers New Territories Corporation Limited 100% Hong Kong Rogers Asia Holding Company Limited 100% Hong Kong Rogers Pacific Limited 100% Hong Kong Utis Co., Ltd 100% Korea Curamik Electronics GmbH 100% Germany Curamik Electronics k.k. 100% Japan Curamik Electronics Inc. 100% Texas Rogers Inoac Corporation * 50% Japan Rogers Inoac Suzhou Corporation * 50% China *These entities are unconsolidated joint ventures and accordingly are not included in the consolidated financial statements of Rogers Corporation, except to the extent required by the equity method of accounting.
